L. HAND, Circuit Judge
(dissenting in part).
I cannot agree that Stranahan’s patent is invalid, though I admit that to save it we must read the claims narrowly upon the disclosure. That is so often done that I shall not stop to cite authorities which support our power so to read them when a good invention can be saved. My reason for thinking that this is a good invention is that the disclosure came at the end of eighteen years of effort to make a simple, effective check upon “shimmying”, and that, although Stranahan’s has not been very widely used, it solved a very old problem. Wattles appears to have been tha *56first person who tried to remedy this defect in automobiles: he filed his application on August 3, 1908, and his patent issued on May 31, 1910. He disclosed a complicated device, designed to prevent “the tendency of the front wheels to turn sidewise or wobble” (lines 20, 21). Law followed Wattles in an application filed on Sept. 1, 1914, which issued in a patent on October 19, 1915, and which also was for an elaborate mechanism, to “act as a cushion in absorbing jerky movements or shocks”, and so “to render the movement of the steering mechanism more stable” (lines 14-17). Lowe filed his application after Law, though his patent issued before; his was a friction check “for preventing the vibration or rattling of the steering rod * * * whereby the steering gear operates smoothly and noiselessly.” Ross applied for his patent on March 17, 1916, and it issued on May 7, 1918; it was made in a number of parts, spring operated; and its object was “to produce a safety steering device for automobiles” (lines 9, 10) : “normally” its elements interacted “so that the road wheels are held in their straight ahead positions” (page 2, lines 50-54), and tend to return under the pressure of a spring when thrown out. MacDonald followed Ross in an application filed on October 8, 1917, on which his patent issued on January 20, 1920. His object was to maintain “the steering mechanism of a road vehicle normally centered” (lines 11, 12): it too depended upon a spring and was awkward and cumbersome. Stoffer filed his application on May 21, 1921, and his patent issued on May 7, 1922: it was a “stablizer” made up of many interacting parts. Shoemaker was the last; he filed on September 15, 1921 and his patent issued on November 14, 1922, three and a half years before Stranahan, who filed on March 19, 1926. It also was to avoid the “lateral” vibration of the front wheels (lines 10-12), and it was perhaps the most complicated of the lot.
Thus there were six earlier efforts to meet the same defect; none of them were simple; all were apparently unsatisfactory; they were pretty evenly distributed throughout the period. In their place Stranahan substituted merely a two piece bracket, which dispensed with the springs that had been usual heretofore, was. easy to adjust, and went out of action as soon as the wheels were turned to either side. It seems to me that there could be no better evidence of invention than such a solution coming at the end of such a history. As I have said, the disclosure has not gone into very wide use; and that is true, though a million, even in the automobile industry, is not a quantity to be ignored; but I conceive that that is not an important consideration here. The defendant assures us that the need has now been superseded; but it very clearly existed for a long time, and success is of moment only as it is evidence of the right answer. Here we do-not need that evidence, for obviously Stranahan did find the right answer. It is a commonplace of the patent-law that the simplicity and obviousness of a solution,, instead of being the measure of its unpatentability, is just the opposite, for the highest talent is to eliminate the unessential, and to conceive the ultimate requirements in their bare outlines. For these, reasons I think that the judge was right in holding the Stranahan patent valid and infringed ; but I agree with my brothers that the Seth patent was not infringed.